Citation Nr: 1224134	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-22 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to April 1972.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted the Veteran's service connection claim for bilateral hearing loss.  A disability rating of 10 percent was assigned effective June 14, 2006.  The Veteran disagreed with this initial rating and perfected an appeal as to that issue alone.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully reviewed the record and considered this matter, as set forth below, the Board believes that the Veteran's claim must be remanded for further evidentiary development.

VA treatment records

In October 2011, the Veteran was granted service connection for coronary artery disease associated with herbicide exposure.  The October 2011 rating decision, which is located in the Veteran's Virtual VA file and not in the physical record before the Board, indicated that the Veteran had been examined and treated by VA in 2010 and 2011.  Specifically, the Veteran underwent a VA general medical examination at the Big Spring VAMC on July 21, 2010, and a DBQ examination on February 15, 2011, and received treatment from the Albuquerque VAMC from June 16, 2010, through June 21, 2010.  Records of these visits are not contained in either the virtual or physical claims file.  Indeed, no medical records dated later than April 2009, VA or private, currently exist of record.   

It is the duty of VA to make reasonable efforts to help a veteran obtain records relevant to his claim, regardless of whether the records are in Federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  It is further the duty of VA to assist a veteran in obtaining records from Federal agencies, including VA medical centers.  See 38 U.S.C.A. § 5103A; see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because it is unclear whether the above-referenced medical records contain information relevant to the Veteran's hearing loss disability, the Board believes the Veteran's claim for an increased initial rating for bilateral hearing loss should be remanded so that these updated treatment records may be obtained and associated with either the physical or virtual claims file.

VA audiological examination

The Veteran's last VA examination assessing the severity of his hearing loss took place in April 2009.  During the pendency of this appeal, the Veteran, through his representative, has alleged that his hearing loss "presents a greater degree of impairment than the currently assigned 10 percent evaluation would indicate."  See Appellant's Brief dated June 8, 2012, page 2; see also Statement of representative dated September 22, 2009, page 2.  Although the mere passage of time is insufficient to require a new VA examination, the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately determine the current state of the disability, the VA must provide a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007), See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Given the circumstances of this case, the Board believes the Veteran's claim for an increased initial rating for bilateral hearing loss should be remanded so that the Veteran may undergo an updated VA examination.


Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his hearing loss disability.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include updated VA treatment reports.  In particular, the RO/AMC should obtain copies of the medical records referenced in the rating decision of October 2011, and associate the same with either the Veteran's physical or virtual claims file.  The specific records are the VA General Examination, conducted at the VAMC Big Spring, dated July 21, 2010; the DBQ examination dated February 15, 2011; and, treatment reports from the VAMC Albuquerque, dated June 16, 2010, to June 21, 2010.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  

2. When the above has been accomplished, the RO/AMC should schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss, and the functional effects caused by that loss, if any.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The entire claims file and a copy of this remand must be made available to and reviewed by the designated examiner.  

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's initial rating claim.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


